Citation Nr: 1621186	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  15-06 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbosacral spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & K. M.


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned at a videoconference hearing in December 2015.  A transcript of the hearing is of record. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is evenly balanced regarding whether the Veteran's cervical spine degenerative arthritis and degenerative disc disease is causally related to his service-connected lumbosacral spine disability.


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran's cervical spine degenerative arthritis and degenerative disc disease is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.
The Veteran meets the current disability requirement in light of diagnoses of cervical spine degenerative arthritis and degenerative disc disease.  See February 2016 VA examination; April 2012 MRI.  The Veteran asserts his cervical spine disabilities developed as a result of altering his posture and lifting mechanics in order to avoid back pain due to his service-connected lumbosacral spine disability. 

In support, the Veteran submitted several statements from a VA physician, Dr. H-S, dated January 2016.  Dr. H-S writes that the Veteran experiences severe neck pain radiating to both shoulders, and as a result, he has undergone various conservative and surgical treatment, including physical therapy, medication, epidural steroid injections, and implantation of a spinal cord stimulator.  Dr. H-S opines the Veteran's cervical spine disease is more likely than not related to his service-connected lumbar spine injury.  Dr. H-S states he worked as an auto mechanic and truck driver following service.  Dr. H-S states the Veteran's back and neck pain are "more likely than not tied together" due to constant compensation of posturing and lifting with arms to avoid back pain.  

While it is not clear whether Dr. H-S reviewed the entire claims file prior to offering the above opinions, failure to review the claims file does not automatically render an examination inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  An examiner need only be apprised of a sufficient number of relevant facts to provide an informed opinion.  Id.  Given the history offered by Dr. H-S (which is consistent with the Board's review of the medical records), the Board is satisfied Dr. H-S was apprised of a sufficient number of relevant facts to provide an informed opinion concerning the Veteran's neck disabilities.  Given the well-reasoned rationale offered, the Board finds Dr. H-S's opinion highly probative. 

At his hearing, the Veteran testified he experienced neck pain during service, but that it became significantly worse between 2000 and 2009, when he could no longer hold onto a steering wheel due to neck pain.  See Hearing Transcript P. 6-7.  He testified that his neck and back pain are closely related, insofar as any increase in his back pain also produces a similar increase in neck pain.  Id. at 8.  While the Veteran, as a layperson, is not competent to opine as to the specific etiology of his neck disabilities, he is competent to report the nature and onset of his symptoms.  In this respect, the Board finds his testimony both credible and probative, and consistent with how Dr. H-S has characterized his condition.  

The Veteran was provided with two VA examinations.  In December 2013, a VA examiner opined it was less likely than not the Veteran's neck pain was a continuation of any symptoms shown in the service treatment records, or a continuation of symptoms of a head injury received in 1992.  The examiner pointed to the lack of treatment for a neck condition during service, as well as the normal cervical spine noted during his discharge examination.  However, with respect to the issue of secondary service connection specifically, the examiner offered only the following statement: "...there is no causal relationship between his lumbar spine condition and present cervical spine condition... [the] lumbar spine condition is not an etiological cause of [his] cervical spine condition." 

The December 2013 VA opinion has little probative value because it does not provide a rational for the opinion regarding secondary service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

The Veteran was examined a second time by VA in February 2016.  The examiner opined it is less likely than not the Veteran's cervical spine arthritis and degenerative disc disease is proximately due to or the result of a service-connected condition.  In explaining his rationale, the examiner explained that degenerative arthritis and degenerative disc disease result from physical activities that require frequent and repetitive movements of the cervical spine.  The Veteran worked for a number of years as a truck driver and auto mechanic after service, both of which required frequent and repetitive movements of the cervical spine, resulting in degenerative arthritis and degenerative disc disease.  

However, the February 2016 examiner does not specifically address whether the change in the Veteran's posture and lifting mechanics (to compensate for back pain) led to the development of cervical degenerative arthritis and degenerative disc disease after service.  In other words, the examiner does not specifically state whether the alteration in the Veteran's posture and lifting mechanics to avoid back pain resulted in frequent or repetitive movements of the cervical spine, which the examiner acknowledges are causes of arthritis and degenerative disc disease.  

The Board recognizes that the examiner provides an opinion regarding aggravation.  The examiner opines the Veteran's lumbar spine disability did not aggravate his cervical spine beyond its natural progression, and in support, he cites to X-ray findings in March 2012 and November 2014, which are similar.  However, this does not address whether the Veteran's cervical spine disabilities developed directly as a result of the change in his posture and lifting mechanics, before he was actually diagnosed in 2012.  

There are some inconsistencies in the record with respect to the onset of the Veteran's cervical spine symptoms.  For example, there are references of record to neck pain developing during service (for example, the Veteran's testimony), while other evidence suggests his neck pain developed in or around 2008 (as described in one of Dr. H-S's letters).  The earliest treatment for neck pain does not appear in the record until 2012, nearly 20 years following service discharge.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999).   
  
After taking into account all of the evidence of record, the Board finds the evidence is evenly balanced regarding whether the Veteran's cervical spine degenerative arthritis and degenerative disc disease is proximately due to his service-connected lumbar spine disability.  The record contains a positive nexus opinion from the Veteran's physician, Dr. H-S.  Meanwhile, the record contains inconsistencies regarding the timing and onset of the Veteran's neck pain.  The long period of time following service before any medical documentation of neck pain is a factor that weighs against service connection.  The Veteran was provided with two VA examinations, both of which provide negative nexus opinions.  However, neither VA examination adequately addresses the issue of secondary service connection.  

Under these circumstances, because the evidence is evenly balanced, the Veteran is entitled to the benefit of the doubt.  Resolving reasonable doubt in his favor, the Board determines his cervical spine degenerative arthritis and degenerative disc disease is proximately due to a service-connected disability, and thus, he is entitled to service connection for both.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for cervical spine degenerative arthritis and degenerative disc disease is granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


